Citation Nr: 1409085	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disorder, including Aspergillosis, asthma, sinusitis, and allergies, to include as due to asbestos exposure. 

2.  Entitlement to service connection for erectile dysfunction, including secondary to service-connected right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from November 1981 to November 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In March 2011, a hearing at the RO before the undersigned was held.  In February 2012, the Board remanded the above issues for additional development.


FINDINGS OF FACT

1.  The most probative evidence of record shows that a chronic respiratory disorder, including Aspergillosis, asthma, sinusitis, and allergies is not related to service. 

2.  The most probative evidence of record shows that erectile dysfunction was not caused or aggravated by service-connected right inguinal hernia repair and it is not related to service. 


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder, including Aspergillosis, asthma, sinusitis, and allergies was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).

2.  Erectile dysfunction was not caused or aggravated by service-connected right inguinal hernia repair or incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under this law, VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that the letters the RO provided the Veteran in August 2007, May 2008, and December 2008 provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  If the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decisions, the statements of the case, the supplemental statements of the case, and Board remand.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2011 Board hearing the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the appellant's current disabilities are related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence, including the Veteran's service treatment records, his service personnel records, and his post-service records including his records the University of Kentucky, George Washington University, and the Lexington VA Medical Center including all post-2006 treatment records in compliance with the Board's remand directions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The above development also satisfies the M21-1MR development requirements for claims based on asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The Veteran was provided with VA examinations in December 2008 and March 2012 which are adequate to adjudicate the claims, with the March 2012 examinations substantially complying with the Board's remand directions.  See 38 U.S.C.A. § 5103A(d); Stegall, supra; D'Aries, supra.  The Board has reached this conclusion because the reports include a detailed medical history, an examination, and opinions as to the origins of the Veteran's respiratory disorders and erectile dysfunction.  Id; Also see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in electronic format.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran and his representative claim that the appellant has a chronic respiratory disorder, including Aspergillosis, asthma, sinusitis, and allergies, due to exposure to asbestos, dust, mold, fungus, and mildew exposure while serving on the U.S.S. Byrd while on active duty.  It is also claimed by the Veteran's representative that the Veteran's treatment for malaria while on active duty caused his current chronic respiratory disorders.  

They also claim that the Veteran has an erectile dysfunction due to the surgery for his service-connected right inguinal hernia.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1131(b); 38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability, or when service-connected disability has aggravated a non-service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1994) (en banc).

As to disease or injury caused by the alleged asbestos exposure, the Board notes that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases, but only special guidelines for developing these claims.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

A Chronic Respiratory Disorder

The Veteran's served on the U.S.S. Byrd from January 1984 to November 1985.  Service treatment records also show that the Veteran received medication for malaria in February 1982 and October 1982.  They also show that the Veteran was treated for an upper respiratory infection in November 1983 and reported a history of shortness of breath at his August 1985 separation examination.  Both the Veteran and a person with whom he served reported that the living conditions on the U.S.S. Byrd were poor and they had to live and work in spaces that were damp, moldy, and/or had asbestos.

The above facts notwithstanding, the service treatment records, including the August 1985 separation examination, are negative for symptoms of or a diagnosis of a chronic respiratory disorder.  In fact, when examined for separation in August 1995 it was noted that the Veteran's sinus, lungs, chest, and nose were normal.  These medical findings are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, while the Veteran served on a naval vessel during the mid-1980's, the record is likewise negative for asbestos exposure at that time.  In fact, on a November 1982 document entitled "Asbestos Medical Surveillance Program" the Veteran specifically denied having any in-service asbestos exposure, and in any case, he is not shown to have any expertise to say the materials or insulation he had contact with while on the U.S.S. Byrd was asbestos.  As to malaria, while the Veteran's representative asserted his current respiratory problems were caused by his in-service malaria, the February 1982 and October 1982 service treatment records did not diagnosis this disorder but just reported that he was started on malaria prophylaxis on these dates.  Lastly, the Board finds that the lay claim's found in the record from the Veteran and his friend regarding the living conditions on the U.S.S. Byrd causing a chronic respiratory disorder is not competent evidence because this finding requires medical expertise which they do not have.  See Davidson, supra.  

The post-service record also does no show that the Veteran had ongoing problems with observable symptoms of a chronic respiratory disorder, such as shortness of breath, since service because the record is silent as to any such complaints until 1994- nine years after his separation from military service, and the Veteran denied ever having any lung problems in a December 1993 document.  In this regard, the Board does not find the lay claims to the contrary from the Veteran and his mother credible because it is contrary to the negative findings at discharge as well as the December 1993 record.  

As to a medical opinion finding a relationship between the Veteran's current respiratory disorders and his military service, in May 2009 Dr. Ketan P. Buch, an Associate Professor of Medicine, opined that definite exposure to aspergillus cannot be established based on available records but several studies show association between indoor dampness and several health outcomes including respiratory symptoms as well as upper airway infections and "[i]t is therefore possible that irrespective of exposure to aspergillus during his Navy service [the Veteran's] sinus and respiratory symptoms may have begun or worsened during his active duty.  It is not possible to say, without reasonable doubt, that his chronic sinusitis and asthma are unrelated to his military service."  However, the Board does not find this opinion probative because it is too speculative and equivocal.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Similarly, as to the medical treatise evidence filed by the Veteran, the Board does not find these articles probative evidence because they are generic text containing no specificity as to the facts surrounding the Veteran's complaints, diagnoses, or treatment for his respiratory disorders.  

Lastly, the August 2012 VA examiner opined that the Veteran's current respiratory disorders are not due to his military service because service treatment records are negative for any of the claimed disorders, there is no medical evidence of any of the claimed disorders in the first years after military service including his treating these disorders with steroids in these first post-service years, and a general review article did not list environmental factors such as damp conditions and asbestos as risk factors for aspergillus.  The Board finds this opinion both competent and credible because it reflects clinical data found in the claims file as well as found in controlling medical literature.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Also see Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Therefore, the Board finds that the most probative evidence of record shows that there is no relationship between the Veteran's current respiratory disorders and a disease or injury of service origin.  See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Accordingly, the Board finds that entitlement to service connection for a chronic respiratory, including Aspergillosis, asthma, sinusitis, and allergies is denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Erectile Dysfunction

As to secondary service connection under 38 C.F.R. § 3.310, the record is negative for any medical opinion finding a relationship between the Veteran's erectile dysfunction and his service-connected right inguinal hernia repair.  See 38 U.S.C.A. § 1131; Allen, supra.  In fact, after a review of the record on appeal both the December 2008 and March 2012 VA examiners opined that there was no such relationship.  In this regard, the March 2012 VA examiner opined, among other things, that even though the Veteran's erectile dysfunction started sometime after his second inguinal hernia surgery, erectile dysfunction is not a side effect of inguinal hernia surgery and the surgery did not cause the erectile dysfunction because there is no anatomical relationship to the nerves involved in an inguinal hernia repair and the nerves which control erections.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.  As to the Veteran's and his representative's claims to the contrary, the Board finds the VA medical opinions more probative than these lay claims because physicians have more expertise.  See Black, supra.  The Board also does not find these lay claims competent evidence because this finding requires medical expertise which lay persons do not have.  See Davidson, supra.  Accordingly, the Board concludes that the most probative evidence of record shows that the Veteran's service-connected right inguinal hernia repair did not cause or aggravate his erectile dysfunction.  Therefore, secondary service connection for erectile dysfunction is denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.  

As to direct service connection under 38 C.F.R. § 3.303, while service treatment records document the Veteran's treatment on a number of occasions for venereal disease (VD) (see service treatment records dated in October 1982, November 1982, and June 1984) it is negative for a diagnosis of erectile dysfunction.  Moreover, the post-service record does no show that the Veteran had ongoing problems with erectile dysfunction since service.  The record is silent as to any such complaints until 2008- over 20 years after his separation from military service.  See Mense, supra.  In this regard, the treatment records surrounding the Veteran's first complaints and treatment for erectile dysfunction in 2008, are uniform in noting the Veteran's claims that he only started having a problem with erectile dysfunction following a second inguinal hernia surgery around this time.  Furthermore, the record is negative for any medical opinion finding a relationship between the Veteran's current erectile dysfunction and a disease or injury of service origin.  See 38 U.S.C.A. § 1131; Rabideau, supra.  Lastly, the Board finds that any lay claim's found in the record that his current erectile dysfunction is due to his military service are not competent evidence because this finding requires medical expertise which lay persons do not have.  See Davidson, supra.  Accordingly, the Board finds that entitlement to service connection for erectile dysfunction is denied on a direct basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative 
evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 





ORDER

Entitlement to service connection for a chronic respiratory disorder, including Aspergillosis, asthma, sinusitis, and allergies is denied. 

Entitlement to service connection for erectile dysfunction is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


